



Exhibit 10.2


FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
AND FIRST AMENDMENT TO PLEDGE AGREEMENT


THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND FIRST AMENDMENT TO
PLEDGE AGREEMENT (this “Amendment”) is made and entered into as of the 5th day
of June, 2018, by and among ATLANTICUS HOLDINGS CORPORATION, a Georgia
corporation, as Borrower (“Borrower”), certain Subsidiaries of Borrower as
guarantors (“Guarantors”, and together with the Borrower, the “Credit Parties”
and each, a “Credit Party”), and DOVE VENTURES, LLC, a Nevada limited liability
company, as lender (together with any successors or assigns thereto, “Lender”).


W I T N E S S E T H:


WHEREAS, Credit Parties and Lender are parties to a certain Loan and Security
Agreement dated as of November 26, 2014, as amended by a certain First Amendment
to Loan and Security Agreement dated as of November 23, 2015, by a certain
Second Amendment to Loan and Security Agreement dated as of November 22, 2016
and by a certain Third Amendment to Loan and Security Agreement dated as of
November 22, 2017 (as so amended, the “Loan Agreement”), pursuant to which,
among other things, Lender has made two separate term loans to Borrower, each in
the principal amount of Twenty Million Dollars ($20,000,000) (the “Term Loans”);
and
    
WHEREAS, the Credit Parties request that Lender amend the Loan Agreement as set
forth herein and Lender is willing to grant such request, subject to the terms
and conditions hereof; and


NOW, THEREFORE, for and in consideration of the premises, the terms and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.Defined Terms. Defined terms used herein, as indicated by the initial
capitalization thereof, shall have the same respective meanings ascribed to such
terms in the Loan Agreement unless otherwise specifically defined herein.
2.Amendments to Loan Agreement. The Loan Agreement is hereby amended as follows:
(a)Section 1.1 of the Loan Agreement is amended by amending and restating the
definition of “Guarantors” in its entirety as follows:
“Guarantors” means, collectively, CIAC Corporation, a Nevada corporation, Wilton
Acquisitions, LLC, a Georgia limited liability company, CC Serve Corporation, a
Georgia corporation, Access Financing, LLC, a Georgia limited liability company,
and Mobile Tech Investments, LLC, a Georgia limited liability company, and
“Guarantor” means any one of them.
(b)Section 1.1 of the Loan Agreement is amended by amending and restating the
definition of “Excluded Stock” in its entirety as follows:
“Excluded Stock” means the Stock of (a) Fortiva Funding III, LLC; (b) Fortiva
Funding IV, LLC; (c) Atlanticus Funding II, LLC; (d) Atlanticus Funding IV, LLC;
(e) CreditLogistics India Private Limited; (f) CCR Reinsurance Ltd.; (g)
Perimeter Funding Corporation; (h) Perimeter Master Note Business Trust; (i)
Atlanticus Services Corporation; (j) Stock of any Subsidiary not organized or
formed under the laws of the United States or of any State thereof, to the
extent such Stock exceeds 65% of the outstanding voting Stock of such


1

--------------------------------------------------------------------------------





Subsidiary and (k) any other Subsidiary which approves in writing as
constituting Excluded Stock.
3.Amendments to Pledge Agreement. The Loan Agreement is hereby amended by
amending and restating the definition of “Excluded Equity Interest” in its
entirety as follows:
“Excluded Equity Interests” shall mean any Equity Interests which constitute
Excluded Stock under the Loan Agreement.
4.Release of Atlanticus Services Corporation. Lender hereby (a) hereby
absolutely and unconditionally releases and discharges Atlanticus Services
Corporation, a Georgia corporation (“ASC”) from any and all Guaranteed
Obligations and all other obligations and liabilities (accrued or unaccrued) of
ASC to the Lender under the Loan Agreement and any other Loan Document; (b)
absolutely and unconditionally releases the security interest granted by ASC
pursuant to the Loan Agreement and any other Loan Document; (c) acknowledges and
agrees that all of its liens on and security interests in ASC’s property
(including, without limitation, that certain deposit account maintained by ASC
at U.S. Bank, N.A. bearing account number 1-539-1064-3607) granted and assigned
to the Lender pursuant to the Loan Agreement and any other Loan Document shall
be deemed to have been terminated and released and be of no further force or
effect, and (d) authorizes the filing of (i) the UCC-3 termination statement in
the form attached hereto as Exhibit A with respect to ASC and (ii) the UCC-3
amendments in the form attached hereto as Exhibit B with respect to Access
Funding, LLC.
  
5.Consent. To the extent prohibited by the provisions of Section 7 (Negative
Covenants) of the Loan Agreement or any other provision of the Loan Agreement or
any Loan Documents, Lender hereby irrevocably consents to the transactions
contemplated by (a) that certain Master Indenture, dated as of February 8, 2017
(as amended, restated, supplemented and/or otherwise modified from time to time,
the “Master Indenture”) by and among Perimeter Master Note Business Trust, a
Nevada business trust as issuer (“Issuer”), U.S. Bank National Association, a
national banking association, as indenture trustee (the “Indenture Trustee”),
and ASC, as servicer, (b) that certain Series 2017-One Indenture Supplement,
dated as of February 8, 2017 (as amended, restated, supplemented and/or
otherwise modified from time to time, the “Series 2017-One Indenture
Supplement”) by and among the Issuer, the Indenture Trustee, and ASC, as
servicer, (c) that certain Series 2018-One Indenture Supplement, dated on or
about the date hereof (as amended, restated, supplemented and/or otherwise
modified from time to time, the “2018-One Indenture Supplement”), by and among
the Issuer, the Indenture Trustee, and ASC, as servicer, (d) that certain
Receivables Purchase Agreement, dated as of February 8, 2017 (as amended,
restated, supplemented and/or otherwise modified from time to time, the
“Purchase Agreement”), by and among Fortiva Funding, LLC, a Georgia limited
liability company (“Fortiva”), as seller and Perimeter Funding Corporation, a
Nevada corporation (“Perimeter”), as purchaser, and (e) that certain Transfer
and Servicing Agreement, dated as of February 8, 2017 (as amended, restated,
supplemented and/or otherwise modified from time to time, the “Transfer
Agreement”) by and among Perimeter, as transferor, the Issuer, ASC, as servicer,
and the Indenture Trustee.


6.Representations and Warranties; No Default. The Credit Parties hereby jointly
and severally represent and warrant to the Lender as follows:
(a)all of the representations and warranties of the Credit Parties contained in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects (or, to the extent such representation or warranty is
qualified as to materiality, remain true and correct) on and as of the date
hereof as fully as though such representations and warranties had been made on
the date hereof; provided that each reference to the Loan Agreement therein
shall be deemed to be a reference to the Loan Agreement after giving effect to
this Amendment; and


2

--------------------------------------------------------------------------------





(b)on and as of the date of this Amendment and after giving effect to the
waivers contained herein, no Default or Event of Default has occurred and is
continuing under the Loan Agreement.


7.Guarantor Reaffirmation. Each Guarantor hereby consents to and approves all of
the terms of this Amendment, including, but not limited to, the release of ASC
in Section 4 above (the “ASC Release”) and further, after giving effect to this
Amendment and the ASC Release (a) reaffirms all of its covenants, agreements,
indebtedness, liabilities and obligations under the Loan Agreement and the other
Loan Documents to which it is a party, (b) reaffirms the guaranty by such
Guarantor of the Obligations and the grant of Liens in all of such Guarantor’s
interests in the Collateral owned by it as security for the payment and
performance of the Obligations, (c) agrees that notwithstanding the
effectiveness of this Amendment, the ASC Release or the transactions
contemplated thereby, all such covenants, agreements, indebtedness, liabilities,
obligations guaranty, grant of Liens and the terms of the Loan Documents to
which it is a party are not impaired or affected in any manner whatsoever
(except to the extent expressly modified or waived pursuant to this Amendment)
and shall continue to be in full force and effect and shall continue to secure
all Obligations, and (d) agrees that the Loan Documents to which it is a party
shall and do remain in full force and effect.


8.Expenses. Borrower agrees to pay, immediately upon demand by Lender, all
costs, expenses, attorneys' fees, and other charges and expenses incurred by
Lender in connection with the negotiation, preparation, execution and delivery
of this Amendment and other instrument, document, agreement or amendment
executed in connection with this Amendment.


9.Defaults Hereunder. The breach of any representation, warranty or covenant
contained herein or in any document executed in connection herewith, or the
failure to observe or comply with any term or agreement contained herein or in
any document executed in conjunction herewith, shall constitute an Event of
Default under the Loan Documents and Lender shall be entitled to exercise all
rights and remedies it may have under the Loan Agreement, any of the other Loan
Documents and applicable law.


10.Conditions Precedent. This Amendment shall not become effective until
executed and delivered by Lender and a duly authorized officer of each Credit
Party.


11.References in Loan Documents. All references in the Loan Agreement and the
other Loan Documents to the Loan Agreement shall hereafter be deemed to be
references to the Loan Agreement as amended hereby and as the same may hereafter
be amended from time to time.


12.No Claims, Offset. The Credit Parties hereby represent, warrant, acknowledge
and agree to and with Lender that (a) no Credit Party holds or claims any right
of action, claim, cause of action or damages, either at law or in equity,
against Lender which arises from, may arise from, allegedly arise from, are
based upon or are related in any manner whatsoever to the Loan Agreement and the
Loan Documents or which are based upon acts or omissions of Lender in connection
therewith and (b) the Obligations are absolutely owed to Lender, without offset,
deduction or counterclaim.


13.No Novation. The terms of this Amendment are not intended to and do not serve
to effect a novation as to the Loan Agreement. The parties hereto expressly do
not intend to extinguish any debt or security interest created pursuant to the
Loan Agreement. Instead, it is the express intention of the parties hereto to
affirm the Loan Agreement and the security created thereby.




3

--------------------------------------------------------------------------------





14.Limitation of Amendment. Except as expressly set forth herein, this Amendment
shall not be deemed to waive, amend or modify any term or condition of the Loan
Agreement or any of the other Loan Documents, each of which is hereby ratified
and reaffirmed, and which shall remain in full force and effect, nor to serve as
a consent to any matter prohibited by the terms and conditions thereof.


15.Loan Document. This Amendment shall constitute a “Loan Document” for all
purposes of the Loan Agreement and the other Loan Documents.


16.Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.
Signature pages to this Amendment may be detached from multiple separate
counterparts and attached to the same document and any facsimile copy of any
such executed signature page shall be valid as an original.


17.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto.
Notwithstanding any other language to this Amendment or the Loan Agreement, any
one of the Lenders may at any time assign all or any portion of its rights under
the Loan Agreement, as amended hereby, and the Notes, as replaced and
substituted pursuant to the Loan Agreement, as amended hereby, in accordance
with Section 12.3 of the Loan Agreement.


18.Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.


19.Further Assurances. Each Credit Party agrees to take such further action as
Lender shall reasonably request in connection herewith to evidence the
amendments herein contained to the Loan Agreement.


20.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nevada.


[Signature pages to follow]


    


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




 
BORROWER:
 
ATLANTICUS HOLDINGS CORPORATION
 


By: /s/ William R. McCamey
 
William R. McCamey
Chief Financial Officer
 
 







--------------------------------------------------------------------------------





 
GUARANTORS:
 
ACCESS FINANCING, LLC
 


By: /s/Brian Stone
 
Name: Brian Stone
Title: President
 
 
 
CC SERVE CORPORATION
 


By: /s/Rosalind T. Drakeford
 
Name: Rosalind T. Drakeford
Title: Secretary
 
 
 
CIAC CORPORATION
 


By: /s/Mitch Saunders
 
Name: Mitch Saunders
Title: Treasurer
 
 
 
MOBILE TECH INVESTMENTS, LLC
 


By: /s/Brian Stone
 
Name: Brian Stone
Title: President
 
 
 
WILTON ACQUISITIONS, LLC
 


By: /s/Jeffrey A. Howard
 
Name: Jeffrey A. Howard
Title: Manager



[Signature continue on following page]




--------------------------------------------------------------------------------









 
LENDER:
 
DOVE VENTURES, LLC, as Lender


By: Bravo Two Company, Inc.,
its Manager




By: /s/ Joshua C. Miller
Joshua C. Miller
Assistant Secretary



















--------------------------------------------------------------------------------





Exhibit A


Atlanticus Services Corporation
Termination Statement
[See Attached]


exhibita001.jpg [exhibita001.jpg]




--------------------------------------------------------------------------------





Exhibit B


Access Financing, LLC
UCC-3 Amendments
[See Attached]
exhibitb001.jpg [exhibitb001.jpg]




--------------------------------------------------------------------------------





exhibitb002.jpg [exhibitb002.jpg]






